           Case 16-41161                      United
                                        Doc 1903 FiledStates
                                                       07/26/19Bankruptcy    Court
                                                                 Entered 07/26/19 15:02:41                                             Main Document
                                                            Pg 1 of 3
                                                         For the Eastern District of Missouri


                                               In re Abengoa Bioenergy Us Holding, Llc , Case No. 16­41161



                                  TRANSFER OF CLAIM OTHER THAN FOR SECURITY


A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).

Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim referenced in this
evidence and notice.



CRG Financial LLC                                           Equipment Depot Kentucky, Inc.
Name of Transferee                                          NAME of Transferor


Name and Address where notices to transferee                Court Claim# (if known):     857; 887; 906
should be sent:
                                                            Amount of Claim:
CRG Financial LLC                                           Scheduled:        $15,855.17- Abengoa Bioenergy of Indiana LLC
100 Union Ave                                               Proofs of Claim:  $58,124.21- Abengoa Bioenergy of Indiana LLC; $1,481.03- Abengoa Bioenergy of
Cresskill, NJ 07626                                                            Indiana LLC; $49,403.07- Abengoa Bioenergy of Indiana LLC
                                                            Date Claim Filed: 09/30/2016; 10/17/2016; 11/23/2016
Phone: (201) 266­6988                                       Phone:
Last Four Digits of Acct#:__________                        Last Four Digits of Acct#:__________

Name and Address where Transferee payments
should be sent (if different from above);
SAME AS ABOVE




I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and belief.




By:/s/ Allison R. Axenrod       Date: 07/26/2019

Transferee/Transferee’s Agent




Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Form 210B (10/06)
            Case 16-41161                Doc 1903             Filed 07/26/19 Entered 07/26/19 15:02:41                                    Main Document
                                                                         Pg 2 of 3
                                                     United States Bankruptcy Court
                                                          For the Eastern District of Missouri


                                                In re Abengoa Bioenergy Us Holding, Llc , Case No. 16­41161




                       NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY



Claim No. 857;887;906 (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the alleged transferor. As evidence of the transfer of that claim,
the transferee filed a Transfer of Claim Other than for Security in the clerk’s office of this court on 07/26/2019.

CRG Financial LLC                                                 Equipment Depot Kentucky, Inc.
Name of Alleged Transferee                                        Name of Transferor

100 Union Avenue, Cresskill, NJ 07626                              922 Division St. , , Evansville , IN 47711
Address of Alleged Transferee                                      Address of Transferor




                                      ~~DEADLINE TO OBJECT TO TRANSFER~~




The alleged transferor of the claim is hereby notified that objections must be filed with the court within twenty (20) days of the mailing of this notice. If no objection is
timely received by the court, the transferee will be substituted as the original claimant without further order of the court.




Date:_______________________________________

CLERK OF THE COURT
           Case 16-41161                Doc 1903            Filed 07/26/19 Entered 07/26/19 15:02:41                                  Main Document
                                                                       Pg 3 of 3
                                                              NOTICE OF TRANSFER AND WAIVER



Equipment Depot Kentucky, Inc. (“Seller”), sells, transfers and assigns unto CRG Financial LLC, with an address at 100 Union Avenue, Cresskill, NJ 07626, its
successors and assigns (“Purchaser”), pursuant to the terms of a Claim Purchase Agreement between Seller and Purchaser (the “Agreement”), all of Seller’s right, title
and interest in, to and under Seller’s Claim (as defined in the Agreement), including any amounts owed as a cure with respect to a contract assumption, against Abengoa
Bioenergy Of Indiana, Llc or any of its co­debtor subsidiaries or affiliates (the “Debtor”), in the aggregate amount of not less than $49,403.07, representing all claims of
Seller pending against Debtor in the United States Bankruptcy Court, for the Eastern District of Missouri, jointly administered as Case No. 16­41161.

Seller hereby waives its right to raise any objection and/or receive notice pursuant to Rule 3001 of the Federal Rules of Bankruptcy Procedures and stipulates that an
order may be entered recognizing the Agreement as an unconditional sale and the Purchaser as the valid owner of the Claim.


IN WITNESS WHEREOF, Seller has signed below as of 06/20/2019.

By: /s/ Jake Womack
    Signature

   Jake Womack
  Print Name/Title
  Equipment Depot Kentucky, Inc.

IN WITNESS WHEREOF, Purchaser has signed below as of Thursday, July 25, 2019.

By: /s/ Robert Axenrod
CRG Financial LLC
